Citation Nr: 0804892
Decision Date: 02/12/08	Archive Date: 03/27/08

DOCKET NO. 04-35 039A                      DATE FEB 12 2008
 
On appeal from the Department of Veterans Affairs Regional Office in Cleveland, Ohio 

THE ISSUE 

Whether new and material evidence has been received which is sufficient to reopen a previously denied claim of entitlement to service connection for schizophrenia. 

ATTORNEY FOR THE BOARD 

D. Sigur, Associate Counsel 

INTRODUCTION 

The veteran served on active duty in the United States Army from June 1980 to April 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating action of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio which declined to reopen the claim of entitlement to service connection for schizophrenia. 

Issues not on appeal 

In the July 2003 decision, the RO denied service connection for a heart condition. The veteran did not disagree with the July 2003 RO decision concerning the heart condition and therefore that issue is not in appellate status. 

In an August 2004 decision, the RO found that the decision to deny service connection for schizophrenia in January 1994 was not clear and unmistakable error (CUE). The veteran did not appeal the August 2004 RO decision and therefore that issue is not in appellate status. 

FINDINGS OF FACT 

1. In a decision dated January 1998, the RO confirmed a January 1994 decision that denied service connection for schizophrenia; the veteran did not appeal the January 1998 decision within one year of being notified. 

2. Evidence submitted since the January 1998 RO decision does not raise a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW 

1. The January 1998 RO decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104,20.1103 (2007). 

2. New and material evidence has not been received, and the claim of entitlement to service connection for schizophrenia is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

The veteran ultimately seeks entitlement to service connection for schizophrenia, which he contends began in military service. 

The veteran's initial claim of entitlement to service connection for schizophrenia was denied in a January 1994 RO rating decision. The veteran did not appeal that decision. He subsequently sought to reopen his claim; in a January 1998 decision, the RO declined to reopen the claim. The veteran did not appeal that denial. 
The veteran now seeks to reopen his claim of entitlement to service connection for schizophrenia. 

The Board must determine whether new and material evidence has been received which is sufficient to reopen the previously denied claim. The United States Court of Appeals for the Federal Circuit has held that if service connection for a claimed disability has been previously denied and that decision became final, the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board will first discuss certain preliminary matters. The issue on appeal will then be analyzed and a decision rendered. 

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

- 3 - 

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from V A to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA]. After careful review, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issue on appeal. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial. After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issue on appeal of whether the veteran submitted new and material evidence. 

In a March 2003 letter, the veteran was informed that to establish entitlement to service connection, the evidence must show: 

1. An injury in military service or a disease that began in or was made worse during military service, OR an event in service causing injury or disease. 

2. 	A current physical or mental disability. 

- 4 - 

3. A relationship between your current disability and an injury, disease, or event in service. 

The veteran was further informed in the March 2003 VCAA letter that his previous claim of entitlement to service connection for schizophrenia was denied and that the decision was final. He was informed that in order for VA to reconsider the issue, he must submit "new and material evidence." Specifically, he was informed: 
To qualify as "new evidence," it must be submitted to VA for the first time. [emphasis as in original] 

New evidence can be documents, statements from lay persons, medical reports, or other similar evidence. Evidence that is cumulative and tends to reinforce a previously established point is NOT considered new. 

To qualify as "material evidence, " the additional information must bear directly and substantially upon the issue for consideration. 

The evidence must meet both of these requirements. 
{Emphasis as in the original letter.] The Board notes that the language used in the letter substantially follows the regulatory language of 38 C.F.R. § 3.156. See the law and regulations section below. Therefore, the Board finds that the notice provided to the veteran complies with the requirements of Kent. 

The March 2003 VCAA letter informed the veteran of VA's duty to assist him. Specifically, the veteran was notified that VA will make reasonable efforts to help get evidence such as medical records, employment records, or records from other Federal agencies. The letter stated "[y]ou must give us enough information about these records so that we can request them from the agency that has them. It's still your responsibility to support your claim with appropriate evidence." The veteran 

- 5 - 

was also informed that VA would assist him by providing a medical examination if it was necessary to make a decision on his claim. 
The veteran was advised in the March 2003 VCAA as follows: "tell us about any additional information or evidence that you want us to try to get for you." This complied with the "give us everything you've got" requirement of 38 C.F.R. § 3 .159(b)(1) because the letter informed the veteran that he could submit or identify evidence other than what was specifically requested by VA. 
In short, the record indicates that the veteran received appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio. 
Finally, there has been a significant recent Court decision concerning the VCAA. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim. Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned, if service connection is awarded. 

The veteran received Dingess notice in a separate letter dated March 2006. 

In this case, elements (1) and (2), veteran status and disability, are not at issue. Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the RO's denial to reopen a claim of entitlement to service connection for 

- 6 - 

schizophrenia. In other words, any lack of advisement as to those two elements is meaningless, because a disability rating and effective date were not assigned. 

The veteran's request to reopen a claim of entitlement to service connection was denied because the additionally submitted evidence was not new and material as it relates to element (3), a connection between the veteran's service and the disability. As explained above, he has received proper VCAA notice as to his obligations, and those of VA, with respect to that crucial element. 

Because the Board concludes below that the preponderance of the evidence is against the veteran's claim to reopen, any questions as to the appropriate disability rating or effective date to be assigned continue to be moot. 

In short, the record indicates that the veteran received appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case, no further VCAA notice is necessary. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran]. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007). 

However, VA's statutory duty to assist a claimant in the development of a previous finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence. Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining 

- 7 - 

evidence necessary to substantiate the claimant's claim for a benefit under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2007). The veteran has been provided with notice of his right to a hearing. The Board notes that the veteran and his former attorney have provided argument in support of the claim. 

Accordingly, the Board will proceed to a decision. 

Pertinent law and regulations 

Service connection 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Service connection for a psychosis may be presumed if such disability is manifested to a degree of 10 percent within one year from the date of separation from a period of qualifying active service lasting 90 or more days. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. See 38 C.F.R. § 3.303(d) (2004). 

In order to establish service connection for a claimed disorder, there must be 

(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247,253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

- 8 - 

Finality/new and material evidence 

In general, VA rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007). Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

The Board notes that the definition of material evidence was revised in August 2001 to require that the newly submitted evidence relate to an unestablished fact necessary to substantiate the claim and present the reasonable possibility of substantiating the claim. See 66 Fed. Reg. 45,620,45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)]. This change in the law pertains only to claims filed on or after August 29, 2001. Because the veteran's claim to reopen was initiated after August 2001, the claim will be adjudicated by applying the revised section 3.156. 

The revised regulation provides that new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a) (2007). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

- 9 - 

Factual background 

The "old" evidence 

At the time of the January 1998 RO decision, the evidence of record included service medical records, which were pertinently negative as to schizophrenia during military service. Also included were service personnel and disciplinary records. 

Also of record were various medical reports which indicated a diagnosis of schizophrenia with an onset in April 1985. 

The January 1998 RO decision 

In its January 1998 decision, the RO did not reopen the veteran's previously denied claim of entitlement to service connection for schizophrenia on the basis that new and material evidence had not been submitted since the previous denial in January 1994. 

The veteran filed a notice of disagreement as to the January 1998 decision, and a statement of the case was duly issued by the RO in February 1998. A substantive appeal (VA Form 9) was not submitted. The January 1998 decision is therefore final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007) 

Analysis 

As discussed above, the January 1998 RO decision is final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104,20.1103 (2007). The veteran's claim of entitlement to service connection for schizophrenia may only be reopened if he submits new and material evidence. See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380,1383 (Fed. Cir. 1996). 

Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted (i.e. after January 1998) evidence bears directly and 

- 10- 

substantially upon the specific matter under consideration, namely whether there is competent evidence of an incurrence of schizophrenia in military service or to a compensable degree within the one-year presumptive period after service. 

After reviewing the record, and for reasons expressed immediately below, the Board is of the opinion that new and material evidence sufficient to reopen the claim of entitlement to service connection for schizophrenia has not been submitted. 

Additionally added V A and private medical reports which show diagnoses of schizophrenia are not new and material, since the existence of the condition was known in at the time of the January 1998 decision. See Cornele v. Brown, 6 Vet. App. 59,62 (1993); Mintz v. Brown, 6 Vet. App. 277,280 (1994) [medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence]. 

The newly submitted medical evidence does not relate to an unestablished fact necessary to substantiate the claim. Here, the unestablished facts are whether there was a competent diagnosis of schizophrenia in military service or to a compensable degree within one year of service discharge; and whether there is a medical nexus between the diagnosed schizophrenia and the veteran's military service. The newly received medical evidence does not provide such information. 

With respect to the veteran's own statements and testimony and that of his mother in the form of letters, such evidence is cumulative and redundant of statements made prior to the January 1998 decision and accordingly is not new. See Reid v. Derwinski,2 Vet. App. 312,315 (1992). 

The veteran and his mother have stated, in essence, that his schizophrenia has existed since military service. It is now well-established that lay persons without medical training, such as the veteran and his mother, are not competent to comment on medical matters such as date of onset or cause of a disability. See Espiritu v. Derwinski, 2 Vet. App. 491,494-5 (1992) see also 38 C.F.R. § 3.159 (a)(I) [competent medical evidence means evidence provided by a person who is qualified 

- 11 - 

through education, training, or experience to offer medical diagnoses, statements, or opinions]. Additionally, in Moray v. Brown, 5 Vet. App. 211,214 (1993), the Court specifically stated that lay persons are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection. 

In short, the evidence which has been added to the claims folder since January 1988 is cumulative and redundant of evidence which was in the file prior to that time. The additional evidence does not raise a reasonable possibility of substantiating the claim. Accordingly, new and material evidence has not been submitted to reopen the claim of entitlement to service connection for schizophrenia. The benefit sought on appeal remains denied. 

Additional comment 

The Board views its discussion above as sufficient to inform the veteran of the elements necessary to reopen his claim should he desire to do so in the future. 

See Graves v. Brown, 8 Vet. App. 522, 524 (1996). In particular, it is incumbent upon him to submit to VA competent medical nexus evidence which serves to link his currently diagnosed schizophrenia with his military service. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking disability benefits must establish a connection between the veteran's service and the claimed disability]. 

ORDER 

New and material evidence not having been submitted, the veteran's claim of entitlement to service connection for schizophrenia is not reopened. The benefit sought on appeal remains denied. 

Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals 

- 12 - 



